ORDER
The Court having considered the Joint Petition for Indefinite Suspension By Consent filed by the Petitioner and the Respondent in the above-captioned case, it this 4th day of August, 1992,
ORDERED by the Court of Appeals of Maryland that the Petition be, and it is hereby GRANTED, and William Francis Hickey is indefinitely suspended from the practice of law in this State, the suspension to take effect on September 11, 1992, and it is further
ORDERED that the Clerk of this Court shall remove the name of William Francis Hickey from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Maryland Rule BV13.